Appeal from a judgment of the Court of Special Sessions of the City of New York, Borough of Queens, convicting appellant of violating section 986 of the Penal Law (book-making), and from the sentence to pay a fine of $75 or to serve twenty days. The fine was paid. Judgment reversed on the law, information dismissed, and fine remitted. The findings of fact are affirmed. The evidence was insufficient to warrant a finding of appellant’s guilt beyond a reasonable doubt. No separate appeal lies from the sentence, which has been reviewed on the appeal from the judgment of conviction. Nolan, P. J., MacCrate, Beldock, Murphy and Ughetta, JJ., concur.